DETAILED ACTION
Receipt of Arguments/Remarks filed on September 2 2022 is acknowledged. Claims 1-4, 10 and 12 were amended. Claims 13-17 were added.   Claims 1-17 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed September 2 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, the Vangara et al. and Myllymaki et al. references were not submitted.  While Applicants response filed September 2 2022 indicates the references were filed, however they have not been submitted.  The Myllymaki reference is only one page with a list of references.  The Vangara et al. reference is only an error page.  

Withdrawn Objections/Rejections
	The amendments filed September 2 2022 have overcome the objection of claim 12.  The additional occurrence of moxifloxacin has been deleted.  
The amendments filed September 2 2022 have overcome the rejection of claims 1-12 under 35 USC 112b.  The broad recitation has been removed from claim 4.  The change in dependency provides antecedent basis for claim 10.  The configured for language has been removed from claim 1.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 as currently written is vague and indefinite.  The claim recites the polymeric material can be reconfigured into a straight shape, a J-hook shape, etc.  However, claim 4 depends from claim 1 and claim 1 recites a first configuration and a second configuration.  It is not clear what configuration is being referred to in claim 4.  
Claim 17 as currently written are vague and indefinite.  Firstly, in claim 17 it is unclear if “reconfigured” is meant to mean the change from the first configuration to the second configuration or something else.  Claim 1 does not refer to reconfigured.  Secondly, the claim recite removal of an elastic wire.  However, claim 1 never recites the inclusion of a wire.  Therefore, the article is not required to have a wire present.  If a wire is not present then how can it be removed.  
Claims 15 and 17 as currently written are vague and indefinite.  Claim 15 recites “removal of the elastic wire” and claim 17 recites “insertion or removal of an elastic wire”.  These limitations are directed to active method steps which are performed by the user (or medical professional).   However, the claims are directed to an article (i.e. a product/apparatus).  Note: MPEP 2173.05(p): A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-11, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cima et al. (USPGPUB No. 20090149833) as evidenced by Moore et al. (USGPGPUB No. 20100152590) and Bellinger et al. (USPGPUB No. 20170106099).  
Applicant Claims
	The instant application claims an article for transesophageal administration to a subject, comprising: a polymeric material having a reconfigurable shape and a hollow core; and a therapeutic agent associated with the polymeric material, wherein the article has a first configuration sized and adapted for transesophageal administration and/or retrieval to the subject, wherein the article has a second configuration, different from the first configuration, sized and adapted for gastric retention thereby preventing passage through the pylorus of the subject, wherein the article has a length of greater than or equal to 28 cm when in the first configuration, and wherein the therapeutic agent is present in the article in an amount greater than or equal to 3 grams.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Cima et al. is directed to an implantable drug delivery device and methods for treatment of the bladder and other body vesicles or lumens.  Figure 1 shows an elastic wire formed from a superelastic alloy covered in a polymer coating.  The polymer coating includes a silicone sheath.  This reads on a polymeric material with a hollow core and having an elastic wire disposed within the hollow core (instant claims 1 and 6).  In the relatively expanded or pretzel shape shown in Figure 1, the device may occupy an area having dimensions suited to impeded expulsion from the bladder.  The device may deform in response to a compressive load but may spontaneously return to its initial shape once the load is removed (paragraph 0113).  The spring constant may be in the range from about 3.5 N/m to about 3.8 N/m (paragraph 0118)  The drug delivery device may be elastically deformable.  In figure 1, the drug reservoir portion (12) is associated with the retention frame portion (14) (paragraph 0058-0059).  The drug reservoir can be made of polymeric material such as silicone (paragraph 0069).  The length, diameter and thickness of the tube may be selected based on the volume of drug formulation to be contained, the desired rate of delivery of the drug, the intended site of implantation, the desired mechanical integrity, the desired release rate or permeability and the desired method or route of insertion into the body.  The drug reservoir portion has a length in the range of about 1 cm to about 10 cm (paragraph 0074).  The drug can include essentially any therapeutic, prophylactic, or diagnostic agent (paragraph 0096).  Antibiotics such as doxycycline are suggested (paragraph 0104).  In one embodiment the drug reservoir portion may be wrapped around the elastic wire of the retention frame, one or any number of times (paragraph 0126).  Locations of where the device can be utilized include the gastric cavity (paragraph 0155).  The device may include at least one magnetic element to facilitate withdrawal of the device (paragraph 0016).  Figure 6 and 7 show the various shapes of the device. The device can deliver the drug over an expanded period of time such as 24 hours, 5 days, 10 days, etc. (paragraph 0162).    
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Cima et al. suggests an article with a polymeric material and hollow core (silicone sheath) with which an elastic wire is disposed and a therapeutic agent associated with the polymeric material and suggests that size can be manipulated depending on the amount of drug to be delivered, rate of drug delivery as well as location of insertion, Cima et al. does not expressly teach the instantly claimed size and drug concentration.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manipulate not only the size of the article but the amount of therapeutic agent present in the article depending on the end use.  Cima et al. teaches that the device may occupy an area having dimensions suited to impeded expulsion from the bladder.  Therefore, depending on the body cavity to which the article is delivered, which can include the gastric cavity, one skilled in the art would manipulate the size of the device to ensure that it would not be expunged from the location before it was desired.  Since Cima et al. teaches the drug reservoir length can be up to 10 cm, and the drug reservoir as shown in the pictures is substantially shorter than the wire, it is reasonable to expect the overlap maximum dimension of the article to be much larger than 10 cm.  Cima et al. expressly states that the length, diameter and thickness of the tube may be selected based on the volume of drug formulation to be contained, the desired rate of delivery of the drug, the intended site of implantation, the desired mechanical integrity, the desired release rate or permeability and the desired method or route of insertion into the body.  Since long delivery time frames are also taught, one skilled in the art would recognize that higher initial load amounts of the drug would be needed in order to deliver the drug over a long period of time.  Thus, depending on the end use and based on the teachings of Cima et al. one skilled in the art would manipulate the amount of drug present in the article.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955). NOTE: MPEP 2144.05.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  The amount of an active ingredient is a parameter that a person of ordinary skill in the art would routinely optimize based on the condition being treated, severity of the condition and desired dosing frequency, among other factors. It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and include a magnetic component in the device.  One skilled in the art would have been motivated to include a magnetic component in order to aid in retrieval as taught by Cima et al. 
Regarding the claimed first and second configuration.  Figure 9B shows the device in an elongated form when delivered via a catheter.  The device assumes a second configuration following catheter removal which is different than the first configuration. 
Regarding the first configuration sized and adapted for transesophageal administration and/or retrieval.  Cima et al. teaches delivery with a catheter.  As evidenced by Moore et al. a catheter can be used for transesophageal administration (claim 3). 
Regarding the second configurated sized and adapted for gastric retention.  Cima et al. teaches a length of the drug reservoir has a length of 10 cm in one embodiment. Since the drug reservoir is only part of the whole article, the total length of the article would be significantly longer than 10 cm.   Cima et al. also suggests manipulation of the length of the tube.  As evidenced by Applicants own work, Bellinger et al. teaches gastric residence structures with a cross-sectional dimension of about 3 to 5.5 cm and a length about 1.3 to 2.7 cm.  Therefore, even if the device of Cima et al. were limited in length of 10 cm of the drug reservoir, which the examiner does not agree, this size as evidenced by Bellinger et al. is still sufficient for gastric retention.
	Regarding claim 2, Cima et al. teaches the drug can be released over a period of time including time frames which overlap the instantly claimed time frame.  
	Regarding claims 3-5, Cima et al. teaches a variety of shapes the device can take and shows in figure 2 an expanded shape for delivering the device.  Thus, the article can be reconfigured in different shapes for delivery and then return to an original shape afterwards as suggested by Cima et al.  As indicated above, the size of the device will be manipulated depending on the cavity to which the device is delivered.  
	Regarding claim 6, Cima et al. teaches a spring force which falls within the scope claimed.  
	Regarding claim 13, the instant claims provide no limiting definition of elongated shape.  Figure 9B shows an elongated shape of the device. 
	Regarding claim 14, Cima et al. teaches the hollow tube of the drug reservoir component has an inner diameter of between 0.3 mm to about 2 mm and an outer diameter between about 0.6 mm and about 3 mm (paragraph 0020).  
	Regarding claim 15 and 17, these limitations are directed to the article in use.  However, the instant claims are directed to the product.  "the patentability of apparatus or composition claims depends on the claimed structure, not on the use orpurpose of that structure." Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir. 2002).   Since the wire is a required component, the structure of the article is not distinguished from the prior art with these recitations.   

Claims 1-6, 9-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cima et al. as applied to claims 1-6, 9-11, 13-15 and 17 above and in view of Council on Drugs (JAMA, 1969).
Applicant Claims
	The instant application claims the therapeutic agent is selected from the group consisting of doxycycline hyclate, moxifloxacin, pyrazinamide, ethambutol, isoniazid, rifampicin, Streptomycin, moxifloxacin, interferon, peginterferon, ribavirin, paritaprevir, simepravir, grazoprevir, ladispavir, ombitasvir, elbasavir, daclatasvir, and sofosbuvir.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Cima et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Cima et al. suggests any therapeutic can be utilized and specifically teaches antibiotics such as doxycycline, Cima et al. does not expressly teach doxycycline hyclate.  However, this deficiency is cured by Council on Drugs.
	Council on drugs is directed to the evaluation of doxycycline monohydrate and doxycycline hyclate.  It is taught that doxycycline is available both as a monohydrate and hyclate (page 549).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cima et al. and Council on Drugs and utilize doxycycline hyclate.   One skilled in the art would have been motivated to utilize doxycycline hyclate as Cima et al. teaches the antibiotic doxycycline can be utilized as the therapeutic agent and Council on Drugs recognizes that the hyclate is one of two forms of doxycycline available.  Since there are only two forms, one skilled in the art would readily recognize the use of the hyclate form.  

Response to Arguments
Applicants’ arguments filed September 2 2022 have been fully considered but they are not persuasive. 
Applicants argue that the Patent Office has not shown where Cima teaches or makes obvious at least a combination of the features recited in amende claim 1.  It is argued Cima is directed to a urinary tract device and the Patent Office has now shown where Cima discloses structure features sized and adapted for gastric residence.
Regarding Applicants argument, for transesophageal administration is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As established above, Moore et al. recognizes that catheters can be used for transesophageal administration.  Since Cima et al. teaches the article delivered via catheter, this reads on the article have a first configuration sized and adapted for transesophageal administration.  Secondly, Cima et al. teaches a length of the drug reservoir has a length of 10 cm in one embodiment. Since the drug reservoir is only part of the whole article, the total length of the article would be significantly longer than 10 cm.   Cima et al. also suggests manipulation of the length of the tube.  As evidenced by Applicants own work, Bellinger et al. teaches gastric residence structures with a cross-sectional dimension of about 3 to 5.5 cm and a length about 1.3 to 2.7 cm.  Therefore, even if the device of Cima et al. were limited in length of 10 cm of the drug reservoir, which the examiner does not agree, this size as evidenced by Bellinger et al. is still sufficient for gastric retention.
Applicants are reminded that the instant claims are directed to a product,  "the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure." Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir. 2002). Therefore, Applicants claim limitations or arguments directed to how the article performs in use do not structurally distinguish the instantly claimed article from the prior art.  In order to render the claims obvious, the prior art does not need to teach the same use of the product, the product just has to be capable of use.  As evidenced above, the device of Cima et al. is capable of this claimed transesophageal administration and changes in configurations which would allow for gastric retention.

Claims 1-8, 10-11, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2015200752, cited on PTO Form 1449) as evidenced by Moore et al. (USGPGPUB No. 20100152590) and Bellinger et al. (USPGPUB No. 20170106099).  
Applicant Claims
The instant application claims an article for transesophageal administration to a subject, comprising: a polymeric material having a reconfigurable shape and a hollow core; and a therapeutic agent associated with the polymeric material, wherein the article has a first configuration sized and adapted for transesophageal administration and/or retrieval to the subject, wherein the article has a second configuration, different from the first configuration, sized and adapted for gastric retention thereby preventing passage through the pylorus of the subject, wherein the article has a length of greater than or equal to 28 cm when in the first configuration, and wherein the therapeutic agent is present in the article in an amount greater than or equal to 3 grams.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Lee et al. is directed to an intravesical drug delivery device and methods including elastic polymer-drug matrix system.  FIG. 6 illustrates another possible variation of the drug delivery device. The drug delivery device 600 includes an elongated body 602 formed of a matrix system 624 (e.g., drug dispersed in silicone matrix) which has an elastic annular tube structure 612 that extends through the length of elongated body. The annular tube structure defines a lumen 614 (i.e. a hollow) which extends between opposed ends, through an intermediate portion, of the elongated body 602. An elastic retention frame 610, such as a nitinol wire, is disposed in the lumen 614. The drug delivery device 600 further includes an outer wall layer 626 that covers at least the intermediate portion of the elongated body 602. The outer wall layer 626 is elastically deformable with the matrix system 624 and may be an annular tube structure, for example formed of silicone, polyurethane, or another water- and drug-permeable elastomeric material (reading on polymeric material being encapsulated by an elastomeric hollow tube). The thickness and composition of the outer wall layer may be selected to facilitate manufacturing of the matrix system, to control release of the drug, or both (page 8).  The elastic retention frame is effective to bias the body into a retention shape to retain the device within the body cavity.  The elastic retention frame may have an elastic limit, modulus and/or spring constant that allows the device to be introduced into the body cavity in a relatively straightened shape, permits the device to return to the retention shape once in the body and impedes the device from assuming the relatively straightened shape in response to expected forces (pages 5-6, bridging paragraph).   The length of the elongated body of the devices described above may be selected depending upon a variety of factors including the specific site of deployment, route of insertion, drug, dosage regimen, and therapeutic application of the device. In one embodiment, the elongated body is from 10 cm to 15 cm in length. In embodiments, the polymeric material used to form the elongated body, at least in part, may be elastic or flexible to permit moving the device between a relatively straightened shape and a retention shape. The elongated body may be formed of elastic material or materials having the necessary modulus or spring constant required to bias the device into a retention shape (page 11, lines 25-33).    The drug can include essentially any therapeutic (page 13, lines 11-12).  Drugs include antibiotics such as doxycycline (page 16, lines 24-31).  The concentration of the drug can range from about 1 to about 20% by weight.  Lesser or greater amounts of drug are also possible, depending, for example on the drug and polymeric material (page 12, lines 1-7).   Nitinol is taught as a superelastic alloy (page 18, lines 19-21).  Spring constant in the range of 3.6 to 3.8 N/m is taught (page 18, lines 26-31).  The device may be implanted, inserted or deployed at any desired site including a body cavity of a patient (page 21, lines 13-15).  The device may provide extended, or continuous release over expended periods such as 24 hours or 90 days or more (page 21, lines 26-34).  Example 1 shows the fabrication of a coil shaped device.  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
While Lee et al. suggests an article with a polymeric material and hollow core with which an elastic wire is disposed and a therapeutic agent associated with the polymeric material and suggests that size can be manipulated depending on the amount of drug to be delivered, rate of drug delivery as well as location of insertion, Lee et al. does not expressly teach the instantly claimed size and drug concentration.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manipulate not only the size of the article but the amount of therapeutic agent present in the article depending on the end use.  Depending on the body cavity to which the article is delivered, which can include the gastric cavity, one skilled in the art would manipulate the size of the device to ensure that it would not be expunged from the location before it was desired.  Lee et al. expressly teaches the length of the elongated body of the devices described above may be selected depending upon a variety of factors including the specific site of deployment, route of insertion, drug, dosage regimen, and therapeutic application of the device.  Thus, depending on the end use and based on the teachings of Lee et al. one skilled in the art would manipulate the length of the article.  Lee et al. teaches concentrations of drugs which can be included. Lee et al. also teaches lesser or greater amounts of drug are also possible, depending, for example on the drug and polymeric material   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). NOTE: MPEP 2144.05.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  The amount of an active ingredient is a parameter that a person of ordinary skill in the art would routinely optimize based on the condition being treated, severity of the condition and desired dosing frequency, among other factors. It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
Regarding the claimed first and second configuration, the retention shape is a pretzel shape which his designed to retain the device within the bladder or another body cavity (page 5).  The device has a relatively straightened shape to allow the device to be introduced into the body such as through a catheter(page 5).  As evidenced by Moore et al. a catheter can be used for transesophageal administration (claim 3). Lee et al. teaches manipulation of the size and shape depending on the body cavity to which the article is delivered.  As evidenced by Applicants own work, Bellinger et al. teaches gastric residence structures with a cross-sectional dimension of about 3 to 5.5 cm and a length about 1.3 to 2.7 cm.  Therefore, even if the device of Lee et al. were limited in length of 10-15 cm, which the examiner does not agree, this size as evidenced by Bellinger et al. is still sufficient for gastric retention. Thus, Lee et al. teaches a first and second configuration reading on the instant claims.  
	Regarding claim 2, Lee et al. teaches the drug can be released over a period of time including time frames which overlap the instantly claimed time frame.  
	Regarding claims 3-5, Lee et al. teaches a variety of shapes the device and shows an expanded shape for delivering the device.  Thus, the article can be reconfigured in different shapes for delivery and then return to an original shape afterwards as suggested by Lee et al.  As indicated above, the size of the device will be manipulated depending on the cavity to which the device is delivered.  
	Regarding claim 6, Lee et al. teaches a spring force which falls within the scope claimed.  
	Regarding claim 14, Lee teaches an internal diameter of 2.64 of the large lumen.  The tubes have a wall thickens of 0.2 mm.  The nitinol wire has a diameter of 027 mm (see examples).  Suggesting a diameter falling within the scope claimed.  
Regarding claim 15 and 17, these limitations are directed to the article in use.  However, the instant claims are directed to the product.  "the patentability of apparatus or composition claims depends on the claimed structure, not on the use orpurpose of that structure." Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir. 2002).   Since the wire is a required component, the structure of the article is not distinguished from the prior art with these recitations.   

Claims 1-8, 10-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claims 1-8, 10-11, 13-15 and 17 above and in view of Council on Drugs (JAMA, 1969).
Applicant Claims
	The instant application claims the therapeutic agent is selected from the group consisting of doxycycline hyclate, moxifloxacin, pyrazinamide, ethambutol, isoniazid, rifampicin, Streptomycin, moxifloxacin, interferon, peginterferon, ribavirin, paritaprevir, simepravir, grazoprevir, ladispavir, ombitasvir, elbasavir, daclatasvir, and sofosbuvir.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Lee et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Lee et al. suggests any therapeutic can be utilized and specifically teaches antibiotics such as doxycycline, Lee et al. does not expressly teach doxycycline hyclate.  However, this deficiency is cured by Council on Drugs.
	Council on drugs is directed to the evaluation of doxycycline monohydrate and doxycycline hyclate.  It is taught that doxycycline is available both as a monohydrate and hyclate (page 549).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee et al. and Council on Drugs and utilize doxycycline hyclate.   One skilled in the art would have been motivated to utilize doxycycline hyclate as Lee et al. teaches the antibiotic doxycycline can be utilized as the therapeutic agent and Council on Drugs recognizes that the hyclate is one of two forms of doxycycline available.  Since there are only two forms, one skilled in the art would readily recognize the use of the hyclate form.  

Response to Arguments
Applicants’ arguments filed September 2 2022 have been fully considered but they are not persuasive. 
Applicants argue that the Patent Office has not shown where Lee teaches or makes obvious at least a combination of the features recited in amende claim 1.  It is argued Lee is directed to a urinary tract device and the Patent Office has now shown where Lee discloses structure features sized and adapted for gastric residence.
Regarding Applicants argument, for transesophageal administration is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As established above, Moore et al. recognizes that catheters can be used for transesophageal administration.  Since Lee et al. teaches the article delivered via catheter, this reads on the article have a first configuration sized and adapted for transesophageal administration.  Secondly, Lee et al. teaches a length of 10-15 cm one embodiment. However, Lee et al. teaches that the size and shape can be manipulated depending on the body cavity.  As evidenced by Applicants own work, Bellinger et al. teaches gastric residence structures with a cross-sectional dimension of about 3 to 5.5 cm and a length about 1.3 to 2.7 cm.  Therefore, the second configuration of the device of Lee et al. is sufficient for gastric retention.
Applicants are reminded that the instant claims are directed to a product,  "the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure." Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir. 2002). Therefore, Applicants claim limitations or arguments directed to how the article performs in use do not structurally distinguish the instantly claimed article from the prior art.  In order to render the claims obvious, the prior art does not need to teach the same use of the product, the product just has to be capable of use.  As evidenced above, the device of Lee et al. is capable of this claimed transesophageal administration and changes in configurations which would allow for gastric retention.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Marco et al. (USPGPUB No. 20070156248) in view of Bellinger.  
Applicant Claims
The instant application claims an article for transesophageal administration to a subject, comprising: a polymeric material having a reconfigurable shape and a hollow core; and a therapeutic agent associated with the polymeric material, wherein the article has a first configuration sized and adapted for transesophageal administration and/or retrieval to the subject, wherein the article has a second configuration, different from the first configuration, sized and adapted for gastric retention thereby preventing passage through the pylorus of the subject, wherein the article has a length of greater than or equal to 28 cm when in the first configuration, and wherein the therapeutic agent is present in the article in an amount greater than or equal to 3 grams.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Marco et al. is directed to bioerodible self-deployable intragastric implants.  The implants are swallowed (paragraph 0049). Figure 6 shows erodible expandable tubular members which are hollow and have a coiled center member linking the erodible expandable members.  The coiled center  has properties of high elasticity, super elasticity or temperature shape memory (paragraph 0073).  Figure 6 shows an elongated form. Expansion and dissolution times may each vary from about 0.25 hour to as much as 30 days (paragraph 0055).  Bioerodible or biodegradable polymers include polycaprolactone (paragraph 0154).  Enteric coatings are also taught (paragraph 0158).  The body of the implant may also contain adjuvants such as therapeutic compositions (paragraph 0165).  Encapsulating enteric layers are suggested (paragraph 0088).  The use of ferromagnetic particles are suggested (0148).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Marco et al. teaches an intragastric implant which can change configurations and contain a therapeutic agent, Marco et al. does not expressly teach a length, specific therapeutic, or drug loading.  However, these deficiencies are cured by Bellinger et al.
	Bellinger et al. is directed to a gastric residence structure.  Uncompressed cross-sectional dimensions are  at a minimum of about 3-5.5 cm.  Each loadable polymeric component has a length of between 1.3 and about 2.7 cm (paragraph 0069).  Therapeutics which can be included are doxycyline include doxycyline hyclate (paragraph 0068 and examples).  High level of therapeutic loading is taught (paragraph 0115).  Example 16 shows doxycyline was formulated at 25% w/w loading in polycaprolactone.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Marco et al. and Bellinger et al. and utilize doxycyline hyclate as the therapeutic agent.  The selection of a specific drug is considered prima facie obvious depending on the desired condition/symptoms to be treated.  One skilled in the art would have a reasonable expectation of success as Marco et al. suggests a therapeutic can be included and Bellinger et al. teaches a similar device to Marco et al. and suggests that the drug can be doxycyline hyclate.  Regarding the claimed loading, Bellinger et al. suggests high loading.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.   The amount of an active ingredient is a parameter that a person of ordinary skill in the art would routinely optimize based on the condition being treated, severity of the condition and desired dosing frequency, among other factors. It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Marco et al. and Bellinger et al. and utilize an enteric coating.  One skilled in the art would have been motivated to utilize an enteric coating as Marco et al. suggest such a coating can be utilized.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Marco et al. and Bellinger et al. and utilize ferromagnetic particles.  One skilled in the art would have been motivated to utilize ferromagnetic particles with the implant as Marco et al. suggest such particles can be utilized with the implant.  
	Regarding the claimed length and diameter, Bellinger et al. suggests overlapping ranges.  One skilled in the art would manipulate the number of tubular members depending on the desired length of residence as well as the amount of therapeutic to be delivered.  Additionally, changes in size is not a patentable modification absent the demonstration of the criticality of the claimed size.  Note: MPEP 2144.04.
Regarding the claimed first and second configuration, Marco et al. teaches the device is swallowable.  Therefore, it is adapted for transesophageal administration.  Marco et al. teaches a change in configuration and intragastric residence.  Therefore, the same configurations are suggested.  It is noted that in order to render obvious the claimed configurations, the prior art only needs to suggest the device is capable of changing configurations.  The instantly claimed first and second configurations are directed to the device in use.  However, the instant claims are directed to a product.  Marco et al. suggests an elongated shape.  Finally, the examiner directs applicants’ attention to MPEP 2144.04: changes in shape is not a patentable modification absent a demonstration that the claimed shape is significant.  Since Marco et al. suggests an elongated device for the same purpose (transesophageal administration and gastric residence), the claimed shapes do not distinguish the instantly claimed invention from Marco et al. 
	Regarding the claimed wire, the super elastic or shape-memory coiled center taught by Marco et al. reads on the instantly claimed wire.
	Regarding claim 5, Marco et al. teaches the device is swallowable.  The instant specification recognizes the claimed force of administration is low.  Since the implant of Marco et al. is swallowable, it is reasonable to expect a low administration force.  Furthermore, one skilled in the art would recognize that a high administration force is not desirable since the implant needs to be swallowed.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16427505 (USPGPUB No. 20190365645). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims an article for transesophageal administration to a subject, comprising: a polymeric material having a reconfigurable shape and a hollow core; and a therapeutic agent associated with the polymeric material, wherein the article has a first configuration sized and adapted for transesophageal administration and/or retrieval to the subject, wherein the article has a second configuration, different from the first configuration, sized and adapted for gastric retention thereby preventing passage through the pylorus of the subject, wherein the article has a length of greater than or equal to 28 cm when in the first configuration, and wherein the therapeutic agent is present in the article in an amount greater than or equal to 3 grams.
Copending ‘505 claims an article configured for transesophageal administration, transesophageal retrieval, and/or gastric retention, comprising: a polymer matrix comprising a polymeric material and a therapeutic agent associated with the polymer matrix; and a hollow core disposed within the polymeric matrix and configured to receive an elastic wire. A maximum dimension of greater than or equal to 5 mm is claimed.  An excipient to tune the release rate of the therapeutic agent is claimed.  A magnetic component is claimed.  A coating (reading on the instantly claimed encapsulation material) is claimed.  The same therapeutics are claimed.  The same polymers are claimed.  An elastic wire comprising the same material is claimed.  
While copending ‘505 claims tuning the release rate, copending ‘505 does not claim a specific amount of therapeutic agent or how long the therapeutic is released.  While copending ‘505 claims an article, which is made of the same material, copending ‘505 does not claim the particular shape.
It would have been obvious to one of ordinary skill in the art to manipulate the amount of the therapeutic agent as well as the release rate depending on the desired end use.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  The amount of an active ingredient is a parameter that a person of ordinary skill in the art would routinely optimize based on the condition being treated, severity of the condition and desired dosing frequency, among other factors. It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.  Since the copending ‘505 claims the release rate can be tuned, there is a reasonable expectation in manipulation of the rate.  
Regarding the claimed shape, copending ‘505 claims administration to the same area (transesophageal).  Copending ‘505 claims the article is made from the same material and configured in the same manner (i.e. hollow core disposed within the polymeric matrix).  Thus, changes in shape are not a patentable modification absent persuasive evidence that the particular configuration is significant.  Note: MPEP 2144.04.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17318040 (USPGPUB No. 20210353174). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
	The instant claims are set forth above.
	Copending ‘174 claims residence article, comprising: an alcohol sensor associated with a gastric residence article; the gastric residence article configured to be administered to a subject such that it is retained at a location internal to the subject for at least 24 hours.  The article as claimed is configured for transesophageal administration.  The article comprises a polymeric material having a reconfigurable shape and hollow core.  The same maximum dimension is claimed.  An overlapping therapeutic amount of greater than or equal to 1 gram is claimed.  An elastic wire disposed within a hollow core is claimed.  A magnetic component is claimed.  The same material for the elastic wire is claimed.  
The difference between the instant application and copending ‘174 is that the instant application claims a specific type of polymeric material and therapeutic agent.  The relationship between the instant application and copending application ‘174 is a genus-species relationship.  Since no criticality has been established with respect to the specific therapeutics and polymeric material both the instant application and the copending application are directed to similar subject matter.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed September 2 2022 are acknowledged.  The rejections are maintained since applicant has not made any substantive arguments traversing the rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616